Citation Nr: 0613307	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  02-05 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for lung cancer, to include 
as due to exposure to ionizing radiation.  


REPRESENTATION

Veteran represented by:  James B. Konieczny, Attorney


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to March 
1967.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 RO decision, which denied 
service connection for lung cancer.  

In July 2002, the veteran appeared in Washington, DC, and 
testified at a hearing conducted by the undersigned Veterans 
Law Judge.  A transcript of the hearing is associated with 
the claims file.  

In September 2002, the veteran submitted a motion to advance 
his case on the docket.  For good cause shown, the motion for 
advancement on the docket was granted in October 2002.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).

In October 2002, the Board remanded the case to the RO for 
additional development.  In a February 2003 decision, the 
Board denied the veteran's claim of service connection for 
lung cancer, to include claimed as due to exposure to 
ionizing radiation.  The veteran appealed the February 2003 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a July 2004 Order, the Court 
granted a Joint Motion to Remand of the parties (the VA 
Secretary and the veteran), vacated the Board's February 2003 
decision, and remanded the case back to the Board pursuant to 
38 U.S.C. § 7252(a) for readjudication consistent with the 
Motion.  

In receiving the case, the Board reconstructed the claims 
file, consistent with the Motion, and then requested an 
independent medical expert opinion concerning the claim.  
That opinion has been received and notification of such has 
been furnished to the veteran and his representative in 
accordance with the law.  The Board now undertakes further 
consideration.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The medical evidence shows that the veteran's lung cancer 
was first clinically manifest many years after his discharge 
from active service in March 1967; there is no competent 
evidence showing that the lung cancer was related to disease 
or injury, including exposure to ionizing radiation, during 
active service.


CONCLUSION OF LAW

Lung cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the RO decision in March 2000, which was before the 
enactment of the VCAA.  As explained herein below, such VCAA 
notice complied with the requirements of the VCAA as 
interpreted by the Court in Pelegrini II.  The Board finds 
that the timing of the VCAA notice is not prejudicial to the 
veteran because it was sent prior to the most recent transfer 
of the case to the Board for appellate consideration, and the 
veteran was offered ample opportunity to present evidence or 
argument in support of his appeal.  Accordingly, the Board 
will proceed to adjudicate this claim.  

In the VCAA notice sent to the veteran in December 2001, the 
RO advised the veteran of what was required to prevail on his 
claim for service connection, what specifically VA had done 
and would do to assist in the claim, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The RO also notified the veteran that it would 
attempt to obtain all evidence that he identified as 
available.  

Further, the veteran was provided with a copy of the rating 
decisions dated in March 2000, October 2000, and September 
2001, setting forth the general requirements of applicable 
law pertaining to claims for service connection.  In the 
rating decisions, the RO also informed the veteran of the 
reasons for its determinations and the evidence it had 
considered in its adjudication.  The general advisements were 
reiterated in the statement of the case issued in April 2002, 
as well as in the supplemental statement of the case issued 
in November 2002.  The statement of the case also contained 
the regulations promulgated in light of the VCAA and the 
United States Code cites relevant to the VCAA.  Additionally, 
the statement of the case and supplemental statement of the 
case, along with the Board hearing in July 2002, provided the 
veteran opportunity to identify or submit any evidence he 
wished to be considered in connection with his appeal.  As 
such, through these documents, the RO informed the veteran of 
the information and evidence needed to substantiate his 
claim.  See 38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notice, rating decisions, statement 
of the case, and supplemental statement of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
claim for service connection, and the parties responsible for 
obtaining that evidence.  With regard to notification, all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

The Board adds that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran, as discussed above, was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned in July 2002.  The RO has obtained copies of the 
veteran's service medical records.  It is noted that after 
the RO's adjudication, the claims file was in part lost 
and/or damaged; the file was subsequently reconstructed 
through certified copies of the Record on Appeal from VA's 
General Counsel, through copies of record in the possession 
of the veteran's former representative, Disabled American 
Veterans, and through copies made of the records that had 
been damaged.  In any case, it appears that the record is 
complete, consisting of numerous original documents that were 
not lost, such as the veteran's service medical records, his 
original claim for service connection for lung cancer, rating 
decisions, statement of the case, substantive appeal, and 
supplemental statement of the case.  

The RO has also obtained the veteran's VA medical treatment 
records and private treatment records, such as those from 
Thomas Jefferson University Hospital, identified by him for 
the RO to obtain on his behalf.  The veteran has not 
identified any additionally available evidence for 
consideration in his appeal.  Further, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
claim.  38 U.S.C.A. § 5103A(d).  Opinions from VA's Chief 
Public Health and Environmental Hazards Officer and an 
independent medical examiner have been obtained to address 
the medical questions inherent in this case.  Accordingly, 
the Board finds that there is no prejudice to the veteran in 
proceeding to adjudicate the claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim

The veteran contends that he developed lung cancer as a 
result of exposure to radiation while serving at a nuclear 
power plant (PM-3A) at McMurdo Station, Antarctica from 
October 1966 to March 1967.  Service medical records contain 
no findings related to lung cancer.  The medical records show 
that the veteran was first diagnosed with lung cancer in 
1993.

In support of his claim, the veteran submitted a series of 
articles and extracts from various publications and the 
Internet, which discuss the nuclear power plant at McMurdo 
Station, Antarctica in the 1960s and 1970s.  The articles 
outline the establishment of the nuclear power plant at 
McMurdo Station noting that the Navy took it over from the 
Atomic Energy Commission in May 1964 and operated it until 
the plant was decommissioned in September 1972.  The decision 
to abandon the nuclear reactor was made after a scheduled 
routine inspection in September 1972 revealed wet thermal 
insulation around the reactor pressure vessel, presumably due 
to leakage in the shield coolant water piping.  The reactor 
remained down because the conditions were favorable to 
chloride stress corrosion cracking.  Inspection of the 
visible components revealed no cracking, but inspectors 
called for complete dismantling of the reactor before they 
could authorize a restart.  The cost of inspection and the 
costs possibly involved in repairing or replacing any reactor 
components were the major factors in the decision to 
decommission the reactor.  

At his hearing in July 2002, the veteran testified that he 
was stationed at McMurdo Station for six months and left 
there in March 1967.  He testified that his duties were as a 
clerk, which entailed taking the (pressure) readings from the 
nuclear reactor there and logging them in.  He stated that he 
was never given a dosimetry badge, although he stated that he 
was close to radiation/radiation equipment on a daily basis 
while at McMurdo.  He indicated that he became sick at the 
station in 1966 and was hospitalized for a week or two after 
turning red and swelling up.  [His service medical records 
show that in November 1966 he was seen for a sore throat and 
the diagnosis given was pharyngitis.]  He indicated that he 
"never got right" from that time, and that for years after 
he was discharged from service he bled from the throat area 
and the nose.  

In support of his claim, the veteran also submitted multiple 
statements from other servicemen who had active duty at 
McMurdo Station, and they note that they too have developed 
various forms of cancer, which they believed to be due to 
radiation exposure from the nuclear power plant at McMurdo 
Station.

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service incurrence will be presumed for 
certain chronic diseases, such as malignant tumors, if they 
are manifest to a compensable degree within the year after 
active service; this presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 
2002); 38 C.F.R. § 3.309(d) (2003).  Second, when a 
"radiogenic disease" first becomes manifest after service, 
and it is contended that the disease resulted from exposure 
to ionizing radiation during service, various development 
procedures must be undertaken in order to establish whether 
or not the disease developed as a result of exposure to 
ionizing radiation.  38 C.F.R. § 3.311(a)(1).  Third, even if 
the claimed disability is not listed as a presumptive disease 
under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 
38 C.F.R. § 3.311, service connection must still be 
considered under 38 C.F.R. § 3.303(d) in order to determine 
whether the disease diagnosed after discharge was incurred 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

As to the first method for establishing service connection 
(i.e., presumption), a "radiation-exposed veteran" is 
defined as either a veteran who while serving on active duty, 
or an individual who while serving on active duty for 
training or inactive duty training, participated in a 
radiation-risk activity.  See 38 C.F.R. § 3.309(d)(3)(i).  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan, or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945, through July 1, 1946; certain 
service on the grounds of a gaseous diffusion plant in 
Paducah Kentucky, Portsmouth, Ohio, or at area K25 at Oak 
Ridge Tennessee; or certain service on Amchitka Island, 
Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 
3.309(d)(3)(ii). 

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following:  
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; (xv) cancer of the 
urinary tract; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the 
lung; and (xxi) cancer of the ovary.  38 U.S.C.A. 
§ 1112(c)(2); 38 C.F.R. § 3.309(d)(2).

In this case, the Board initially notes that malignant tumors 
are also included among the chronic diseases for which 
presumptive service connection is warranted under the 
provisions of 38 C.F.R. § 3.309(a).  However, there is no 
evidence whatsoever that lung cancer was present during the 
veteran's service or to a compensable degree within one year 
after service, and he has never contended such.  The evidence 
instead consistently indicates that lung cancer was initially 
diagnosed many years after service.  Therefore, the Board 
finds that the presumptive provisions of 38 C.F.R. § 3.309(a) 
are not for application.  

Furthermore, even though lung cancer is one of the diseases 
set forth in 38 C.F.R. § 3.309(d) as presumptively related to 
radiation exposure, the veteran is not a "radiation-exposed 
veteran" because service at the McMurdo Station in 
Antarctica is not among the places or activities considered 
to be a "radiation-risk activity" under 38 C.F.R. § 3.309.  
Therefore, the Board finds that the presumptive provisions of 
38 C.F.R. § 3.309(d) are not for application with respect to 
the veteran's claim that his lung cancer is due to in-service 
radiation exposure.

As to the second method for establishing service connection, 
38 C.F.R. § 3.311 provides for development of claims based 
upon a contention of radiation exposure during active service 
and post-service development of a radiogenic disease.  The 
purpose of these provisions is to relieve claimants of the 
burden of having to submit evidence to show that their cancer 
may have been induced by radiation.  These provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing 
regulation essentially states that, in all claims in which it 
is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  To obtain dose data, a request will be made for any 
available records concerning the veteran's exposure to 
radiation, including the veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141), if maintained, 
service medical records, and other records that may contain 
information relevant to the veteran's radiation dose in 
service.  38 C.F.R. § 3.311(a)(2).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" 
is defined as a disease that may be induced by ionizing 
radiation, and specifically includes lung cancer, which must 
become manifest five years or more after exposure.  
38 C.F.R. § 3.311(b)(2)(i)-(xxiv), (b)(5)(iv) (2005).  As the 
veteran has a radiogenic disease, as defined in 38 C.F.R. § 
3.311, the RO undertook to obtain dose data.  In April 2002, 
it received a notice from the National Personnel Records 
Center (NPRC) in response to its request for the veteran's DD 
Form 1141, indicating that there were no 1141s in the 
veteran's record.  However, in a letter from the United 
States Navy, dated in October 2002, it was noted that while 
"it was likely that [the veteran] received no radiation dose 
from the reactor, this limiting dose [referencing a 
previously discussed number of three hundred millirem] could 
be used as an absolute upper bound for potential exposure for 
purposes of adjudication of any claim."

As discussed in detail above, the provisions of 38 C.F.R. § 
3.311 provide for development of claims based on a contention 
of radiation exposure during active service and post-service 
development of a radiogenic disease.  These provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation-exposed veterans.  In this case, the RO obtained a 
dose assessment for the veteran's total in-service exposure 
to radiation, and then referred this case to the Under 
Secretary for Benefits for an opinion as to whether sound 
scientific medical evidence can support the conclusion that 
it is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  See Hilkert 
v. West, 12 Vet. App. 145, 148-50 (1999) (en banc).  In 
accordance with the procedures noted in 38 C.F.R. § 3.311, 
the RO in November 2002 referred the case to the Under 
Secretary of Health for an opinion as to the likelihood that 
any radiation exposure in service resulted in the veteran's 
lung cancer.  The medical opinion furnished in November 2002 
was not favorable to the veteran's claim.  The pertinent 
parts of that opinion are as follows:

1.  This is in response to your 
memorandum dated November 5, 2002.

2.  The veteran was stationed at McMurdo, 
Antarctica from October 16, 1966 to March 
7, 1967 and believes he was exposed to 
radiation from a nuclear reactor located 
at that facility.  Based on the letter 
from the Naval Dosimetry Center dated 
October 17, 2002 (copy attached) and 
discussion with the officer in charge, it 
is estimated that he was exposed to a 
maximum dose of ionizing radiation during 
military service of 0.3 rem per quarter 
for a total of 0.6 rem.

3.  Two primary lung cancers were 
diagnosed in 1993 and 1994.  It is 
calculated that exposure to 4.3 rads or 
less at age 20 provides a 99 percent 
credibility that there is no reasonable 
possibility that it is as likely as not 
that lung cancer is related to exposure 
to ionizing radiation (Committee on 
Interagency Radiation Research and Policy 
Coordination (CIRRPC) Science Panel 
Report Number 6, 1988, page 29).  [The 
screening dose for an individual other 
than a known, regular smoker was used 
because the veteran is reported to have 
stopped smoking 5 or more years before 
the diagnosis of lung cancer.]  
Information in Health Effects of Exposure 
to Low Levels of Ionizing Radiation (BEIR 
V), 1990, pages 267 to 278, will modify 
this estimate somewhat but probably not 
below a calculated value of 4 rads for 
nonsmokers.

4.  In light of the above, in our opinion 
it is unlikely that the veteran's lung 
cancers can be attributed to exposure to 
ionizing radiation in service.

One of the veteran's principal arguments appears to be with 
the amount of radiation exposure during service.  In August 
2004, he submitted a letter from a private environmental 
epidemiologist, H.R.B., Ph.D., who indicated her review of 
the VA opinions of record and challenged the methodology used 
by VA to ascertain radiation dose-response estimates in 
veterans with cancer.  She opined that the VA's calculations 
were inaccurate and its judgments based on them to be 
invalid.  In any case, Dr. B. does not provide an alternative 
dose assessment for the veteran, which can be used to 
determine the likelihood that the veteran's lung cancer 
resulted from radiation exposure under the provisions of 
38 C.F.R. § 3.311.  The dose estimate from the Naval 
Dosimetry Center is the only concrete data of its kind in the 
record.  

Thus, in view of the foregoing, including the medical opinion 
of November 2002, which took into consideration the veteran's 
estimated dose of radiation and the scientific data regarding 
the levels of radiation needed to cause lung cancer, the 
Board finds that the evidence preponderates against the 
veteran's claim of service connection for lung cancer under 
38 C.F.R. § 3.311.

As to the third method for establishing service connection 
(i.e., direct), 38 C.F.R. § 3.303(d) provides that service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  Thus, if a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability or 
to the regulatory development procedures applicable to a 
radiogenic disease, the claim must still be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993).  In other words, the fact that the 
veteran may not meet the requirements of a presumptive 
regulation would not in and of itself preclude him from 
establishing service connection, because he may in the 
alternative establish service connection by way of proof of 
actual direct causation.

The veteran underwent a VA examination in June 2002, in 
regard to evaluating the effects of his exposure to ionizing 
radiation.  The conclusion was that of lung cancer in 
remission, and the examiner indicated that this was 
considered to be a "possible radiogenic-related illness."  
The examiner did not furnish any rationale for his 
conclusion, there is no discussion of scientific studies or 
specific dose estimates, and there is no clear indication 
that the examiner reviewed the entire claims folder.  In 
addition, such opinion was speculative in nature, noting that 
the veteran's lung cancer was a possible, not probable, 
illness.  See Warren v. Brown, 6 Vet. App. 4,6 (1993) 
(doctor's statement framed in terms such as "could have 
been" is not probative).  In short, the Board finds that 
this opinion has limited probative value.  

The veteran has presented a letter dated in August 2002 by 
his private physician, J.R.C., M.D, who stated that as he had 
developed lung cancer at a relatively young age, and had a 
history of only modest cigarette use, such factors raised 
"the possibility that exposure to radiation at the nuclear 
power plant contributed to his difficulty."  In the Board's 
judgment, these statements are credible, even though they do 
not actually suggest that the veteran's exposure to radiation 
in service caused his lung cancer.  However, the physician's 
statements may be construed as a simple discussion of the 
possibilities inherent in the veteran's situation.  It is 
noteworthy that such assertions were not expressly based on 
scientific studies and specific dose estimates, as was the 
opinion obtained from the Under Secretary of Health in 
November 2002.  At best, the physician's statements are 
speculative and do not provide significant support for the 
claim.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(holding that there was a plausible basis for the Board's 
decision that a disability was not incurred in service where 
even the medical evidence favorable to the appellant's claim 
did little more than suggest the possibility that the 
veteran's illness might have been caused by his wartime 
radiation exposure).

In light of the inconclusive findings in the record, the 
Board sought an independent medical expert opinion to address 
the likelihood that the veteran's lung cancer was the result 
of exposure to radiation in service at McMurdo Station.  This 
opinion goes against the veteran's claim that lung cancer 
developed as a result of his exposure to ionizing radiation 
during his period of active duty in Antarctica.  The opinion 
was given by D.C., M.D., MPH, who is a professor of 
occupational medicine and epidemiology at Harvard Medical 
School.  The opinion was based on a comprehensive review of 
the claims file to include the aforementioned medical 
opinions.  It offered rationale for its conclusions and was 
given with a reasonable degree of medical certainty, as 
opposed to the speculative nature of the other medical 
opinions, dated in June 2002 and August 2002, discussed 
above.  In view of the foregoing, the Board attaches greater 
probative weight to this opinion than the other medical 
opinions of record, such as the June 2002 VA opinion and the 
August 2002 opinion of his private physician, both of which 
may be construed as only somewhat favorable yet inconclusive 
to the veteran's claim.  

While the veteran may sincerely believe that his lung cancer 
is related to in-service radiation exposure, as asserted in 
numerous statements and hearing testimony in July 2002, he, 
as a lay person is not competent to offer an opinion as to 
such questions of medical diagnosis or causation as presented 
in this case.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran has submitted numerous articles that discuss the 
McMurdo Station; however, none of the materials contain a 
medical opinion to the effect that his lung cancer, in 
particular, was attributable to radiation exposure in 
service.

It is noted that the veteran's claim originally was based on 
the theory that the use of tobacco products during service 
contributed to his lung cancer.  At his hearing, statements 
of the veteran were received, indicating his acceptance of 
the denial of his claim based on the law that prohibits (for 
claims filed after June 10, 1998) the grant of service 
connection for a disability on the basis that such disability 
resulted from a disease attributable to the use of tobacco 
products during the veteran's active service.  See 38 
U.S.C.A. § 1103.  The Board reiterates that as the veteran's 
claim in this case was not received until March 2000, service 
connection for the veteran's lung cancer due to tobacco use 
during service must be denied as a matter of law.

In sum, service medical records contain no findings of lung 
cancer, and the record reveals that the veteran was not 
diagnosed with lung cancer until many years following 
service.  Further, there is no competent evidence showing 
that the lung cancer was related to disease or injury, 
including exposure to ionizing radiation, during active 
service.  As such, the Board finds that the preponderance of 
the evidence is against entitlement to service connection for 
lung cancer.

As the preponderance of the evidence is against the claim for 
service connection for lung cancer, the benefit-of-the- doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for lung cancer, including claimed as due 
to exposure to ionizing radiation, is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


